IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DIS'I`RICT OF FLORIDA
GAINESVILLE DIVISION

UNITED S'I`ATES OF AMERICA,
Case No.: 1:17-cr-33-MW/GRJ
v.

MAC JOHNSON,
Defendant.

DEFENDANT’S SENTENCING MEMORANDUM

Defendant, MAC JOHNSON, through his undersigned counsel, submits
this memorandum outlining the 18 U.S.C §3553(a) factors for the Court’s

consideration at the March 25, 2019 sentencing hearing:

Legal Ob]'ections:

The Defendant objects to the two (2) level increase of the base offense level
predicated on the probation officer’s determination that the offense involved
sophisticated means and the defendant intentionally engaged in or caused the
conduct constituting sophisticated means pursuant to USSG § 2B1.1(b)(10)(c).
That section provides for a two (2) level increase if the offense otherwise involved
sophisticated means and the defendant intentionally engaged in or caused the
conduct constituting sophisticated means. The probation supervisor found the
Defendant engaged in sophisticated means to commit the offenses because “[T]he

defendant Would Write a check to purchase bank cashier’s checks, and these checks

never exceeded $10,000.00, knowing that if they did the IRS would be notified. He
then had others convert cashier’s checks into cash each week, for a total of 96
checks, totaling $802,646.” Presentence Investigation Report 1140.

The Defendant submits that the criminal scheme employed by the defendant
was not sophisticated at all. It consisted of the Defendant writing checks for less
than $10,000.00 from the Mac Johnson Roofmg account at the Drummond Bank
that were used to purchase bank cashier’s checks. In turn, the cashier’s checks
were made payable to the Defendant or his wife. He then had his wife and niece
obtain cash for the checks, with multiple checks cashed on the same day at
different bank branches Presentence Investigation Report 1[24. The Defendant
issued the checks in his own name on bank accounts for businesses he owned
which were cashed at bank branches equipped with visible security cameras that
captured the images of his wife and niece cashing each check.

The guidelines commentary for Subsection (b)(lO) explains that
“sophisticated means” means especially complex or especially intricate offense
conduct pertaining to the execution or concealment of an offense...” The examples
provided in the commentary are “[c]onduct such as hiding assets or transactions, or
both, through the use of fictitious entities, corporate shells, or offshore financial
accounts also ordinarily indicates sophisticated means.” No such sophisticated
conduct was employed by the defendant in the case sub judice; there were no
fictitious entities, corporate shells or offshore financial accounts. To the contrary,
the Defendant used his real name, usual business account and same local bank in
the execution of the offenses; with all due respect, the sophistication of this
“scheme” reminds one more of Bamey Fife than Bemie Madoff.

The Defendant objects to the two (2) level increase for the defendant’s role

in the offense based on the determination that the Defendant was an organizer,

leader, manager, or supervisor because he directed his wife and niece to convert
the cashier’s checks to cash.

As noted above, the Defendant signed the checks that were converted to
eash. While family members cashed the checks at his behest, the Defendant’s
business Was the sole beneficiary who derived any benefit from his unlawful
conduct with no other participants being organized, led, managed or supervised by
Mr. Johnson.

Accordingly, the Defendant respectfully submits that his total offense level
should be 20 in criminal history category I with a guideline range of 33-41 months.

18 U.S.C. 83553 Factors for consideration in imposingsentence:

l. Nature and circumstances of the offense and history and characteristic of

the Defendant

The Defendant began working as a roofer when he was only twelve years
old. Even without graduating high school, the defendant had arranged to borrow
the money to purchase a single truck to get him started in the roofing business,
something he had learned about from his work experience only. Mac Johnson has
operated as a roofing contractor in North Flon`da since 1988, always doing
business as Mac Johnson Roofing. He also started three other businesses: Johnson
and Son Tree Service, Johnson and Son Land Development, and Johnson and Son
Dumpster and Crane. In 2004 and 2005, local storms caused his businesses to
boom, but in 2008 the economy collapsed under the weight of the Great Recession.
The national and local construction industry suddenly ground to a halt and the
Defendant’s business nearly collapsed Mr. Johnson was thrown so deep in debt

that others suggested that he file for bankruptcy protection Out of a sense of the

obligation he felt to both his suppliers and to those employees who had worked
with him for years (and were dependent on him for their livelihood), Mr. Johnson
chose not to follow that advice. Instead, Mac Johnson elected to keep the doors
open and weather the storm, which he did without laying off even one of the
twenty to twenty-five long-tenn employees that had been loyal to him through
good times and bad.

While the motivation to keep the business afloat was well intended, the
transparent scheme he employed was both flawed and criminal. He underreported
income; he failed to pay taxes and underpaid workers compensation premiums
Moreover, the Defendant knowingly employed undocumented workers, albeit the
most reliable source of labor when it came to working on roofs in the Florida heat.
When Mr. Johnson learned of the investigation, he and his counsel immediately
and fully cooperated with the government, accepted responsibility for his conduct
without reservation and entered a guilty plea to all four counts of the Information.

The Defendant has constantly been ready, willing and able to provide
substantial assistance During the earlier stages of the investigation, he attempted
on a number of occasions to provide information about other individuals in his
industry who were violating the law and, in particular, were employing
undocumented workers (a practice which even the government will concede was
not uncommon in the construction and agricultural sectors). For reasons unknown
to the Defendant, the government did not pursue the information he provided.
Accordingly, the Defendant was denied the opportunity for a downward departure
for substantial assistance through no fault of his own.

Significantly, the Defendant has paid restitution to the victims in this case in
the following amounts:

Continental Casualty $ 160,000.00

Florida WC Joint Underwriters $207,000.00

State of Florida $266,530.45

Southeast Personnel Leasing $ 25,000.00

Internal Revenue Service $ 529,496.44 ($400,000.00 paid to date;

remaining balance will be
paid prior to sentencing)

Total: $1,188,026.44

It is important to note that the reason the Governrnent agreed to allow
settlement negotiations with each of the workers compensation carriers was
because not a single workers compensation claim was actually filed against them
during the entire time period alleged in the Information. Thus, the carriers were
actually paid reimbursement for unpaid premiums even though they had never
suffered any actual loss exposure. The Defendant acknowledges and accepts that
he owed the money, but wants the Court to be aware that there were no unpaid
workers compensation claims filed by any of the Defendant’s employees, nor was
there any report of injured workers going untreated. Additionally, the Court
should know that the applicable statute of limitations has now expired on all
potential workers compensation claims.
2. Need for the sentence imposed

The Defendant respectfully submits that the publicity following his arrest
has already accomplished the sentencing needs outlined in §3553(a)(2). The
charges filed in federal court reflected the seriousness of the offense. The extensive
media coverage surrounding his arrest afforded deterrence to others in the
construction industry and, no doubt, served to protect the public from further
crimes of the defendant Several of the defendant’s clients initially withdrew from
their contracts; banks that he had longstanding relationships with, called in his
lines of credit. Indeed, the problem of paying back the required restitution was

exacerbated by the fact that the day after the media reports of his plea, nearly every

supplier cut off all credit and filed liens on all properties where the Defendant was
working lt was a very humbling experience for the Defendant and his competitors
in the roofing industry took note. The defendant submits hiring improperly
documented employees for roofing in this area substantially decreased following

his arrest.

3. Kinds of sentencing available

The Court has a wide range of sentencing options available to impose a
sentence that is sufficient, but not greater than necessary to comply with the factors
set forth in 18 USSC §3553(a). The Defendant respectfully submits that the most
suitable option is to place him on horne detention as a substitute for imprisonment
The Defendant has been under the supervision of Pretrial Services since he was
taken into custody on January 10, 2018, and he has had no problems, nor has he
presented any resistance to all of the terms imposed. For well over a year, he has
proven that he is amenable to supervision Placing the Defendant on home
detention will keep his business open, keep the seventy families who depend on
him for a paycheck working, and allow him to continue to provide support for his
family. The Defendant will abide by any special conditions imposed by the court
while on home detention.

The Defendant has made a terrible mistake which neither good intentions
nor desperate circumstances justify. Mac Johnson, however, has been an employer
who has made a practice of paying employees while they were suffering from
cancer or other illnesses, even when they could not work. Mr. Johnson comes
from a tough background and in his youth battled alcohol abuse and a bad temper -
' but he has overcome both. He is admired by many for becoming the largest
employer in the small town of Newberry, Florida through hard work and

perseverance. Mac doesn’t sit in an office - he still gets on the roofs he installs

and repairs; in fact, yesterday he was working as a mechanic on a broken down
roofing truck. When Mr. Johnson entered his plea, everyone was skeptical when
he said he would make right what he owed. He accomplished the terms of this
restitution by selling things dear to him and his family and by working fifteen hour
days This Court will learn that Mac Johnson built his business from the ground
up. ln fact, his daughter will tell this Court that he has worked so much that the
family vacations rarely included her dad due to his constantly being at work.
Everyone will tell this Court that the businesses cannot survive the loss of their
founder for even weeks, much less months

In the past this Court had few, if any, options available to it when sentencing
a criminal defendant Fortunately, that phase of our criminal justice system is in
the past The reason is simple: Judges are appointed to adjudicate each case and
each Defendant on their unique circumstances This Court from its own
experience knows that there is a difference between bad people and bad decisions
To those who argue that consistency and proportionality are the required goals of
our criminal justice system, one simply needs to remember Emerson’s dictum
regarding the foolishness of consistency under all circumstances

No one is offering excuses to the Court; rather, we are simply reminding it
that Mac Johnson, with the help of those who believe in him, has already shown
that he will do what he says he will do and will comply with the terms imposed
upon him by this Court This Court has probably never sentenced a criminal
defendant who has worked harder to earn the Court’s trust and his community’s
forgiveness Some will say this is a “white collar” crime, but the truth is Mac
Johnson is, and always has been, a “blue-collar” worker who lost his way chasing
dreams of success He broke the law and for that he is accountable - but Mr.
Johnson was never stashing away boards of money or committing acts of predation

on disadvantaged workers; nor did he, like some in the recent past, use enormous

wealth and prestige for his own personal or political advantage His methods were,
as he openly admits, wrong, but his intentions were never to harm a single person
who worked for him or did business with him. Certainly Mac Johnson deserves
punishment but it should not be one that destroys the lives of so many others The
Defendant will present its further supporting witnesses and arguments at the March

25 sentencing hearing.

CERTIFICATE OF SERVICE

I HEREBY CERTIFY that a true and correct copy of the foregoing has
been furnished to Assistant United States Attorney Greg McMahon by hand
delivery to the United States Attorney’s Office as instructed; and via email to
Danielle Durst, Danielle.Durst@usdoj.gov; United States Probation Officer
Andrew Swope at Andrew_Swope@flnp.uscourts. gov and Co-Counsel for

Defendant, Terry N. Silverman, Esq. at tsilverman@gainesvillelaw.com on this
14th day of March, 2019.

Respectfully submitted,

/s/ Rod Smith

Rod Smith, Esq.

Florida Bar No.: 02025 51

John Whitaker, Esq.

Florida Bar No.: 0196363

2814 sw 13‘*1 street

Gainesville, FL 32608

Attorneys for Defendant

email: rodsmith@avera.com
raservice@avera.com
iwhitaker@avera.com
iwservice@avera.com

